Scott, J.
Section 68 of the Transportation Corporations Law authorizes a gas or electric lighting company to cut off the supply of a customer if the latter shall neglect or refuse to pay the rent or remuneration due. It satisfactorily appears that there was a sum due from plaintiff, and that she neglected to pay after due notification to and demand upon those whom she had left in charge of her house. The deposit provided for by section 66 of the same act is not provided *376for as prepayment of rent, nor is it required to be made for the benefit of the customer but for that of the company, and the latter is entitled to require that it be kept intact .during the continuance of the relation.
There is no warrant in the statute for the proposition that the company is prohibited from cutting off the supply of gas until the amount of the deposit has been used up by charges for gas supplied. The defendant was, therefore, within its rights in cutting off plaintiff’s gas and no action will lie for damages therefor.
Tbuax and Dowling, JJ., concur..
Judgment affirmed, with costs.